Exhibit 10.3

AUTOZONE, INC.

DIRECTOR COMPENSATION PROGRAM

(Effective January 1, 2014)

ARTICLE 1.

PURPOSE

The purpose of this document is to set forth the general terms and conditions
applicable to the AutoZone, Inc. Director Compensation Program (the “Program”)
established by the Board of Directors of AutoZone Inc. (the “Company”) pursuant
to the Company’s 2011 Equity Incentive Award Plan (the “Plan”). The Program is
intended to carry out the purposes of the Plan and provide a means to reinforce
objectives for sustained long-term performance and value creation by awarding
each Non-Employee Director of the Company with stock awards, subject to the
restrictions and other provisions of the Program and the Plan. The Program shall
be effective as of January 1, 2014 (the “Effective Date”).

ARTICLE 2.

DEFINITIONS

2.1 Unless otherwise defined herein, capitalized terms used herein shall have
the meanings assigned to such terms in the Plan.

2.3 “Award” shall mean a Restricted Stock Unit granted to a Non-Employee
Director pursuant to the Program.

2.4 “Plan Year” shall mean a calendar year. The first Plan Year shall be
calendar year 2014.

2.5 “Restricted Stock Units” shall mean Restricted Stock Units granted under
Section 9.4 of the Plan, and as defined under Section 2.44 of the Plan.

ARTICLE 3.

RETAINERS; RESTRICTED STOCK UNITS

3.1 Retainers.

(a) Subject to Section 3.1(d), effective as of January 1, 2014, Non-Employee
Directors will become entitled to receive annual retainers in the following
amounts, pro-rated for any partial fiscal year:

(i) With respect to each Non-Employee Director, $200,000 (the “Annual
Retainer”);

(ii) With respect to the Lead Director, $20,000;

 

1



--------------------------------------------------------------------------------

(iii) With respect to the Audit Committee Chairman, $20,000;

(iv) With respect to the Compensation Committee Chairman, $5,000;

(v) With respect to the Nominating/Corporate Governance Committee Chairman,
$5,000; and

(vi) With respect to each Audit Committee member who is not the Audit Committee
Chairman, $5,000.

Each of (ii) - (vi) is referred to as an “Additional Fee” and, together with the
Annual Retainer, the “Director Compensation”.

(b) Subject to Sections 3.1(c) and 3.1(d) hereof, the Director Compensation
shall be payable in the form of Restricted Stock Units, which shall be granted,
without further action by the Company, the Board, or the Company’s stockholders,
on January 1 of the applicable Plan Year (each such date, a “Retainer Date”).
The number of Restricted Stock Units payable to a Non-Employee Director on a
Retainer Date shall be determined by dividing the Director Compensation by the
closing market price of a share of Common Stock on the Retainer Date (rounded to
two (2) decimal places).

(c) For each Plan Year, a Non-Employee Director may elect, in writing by
December 31 of the year preceding the applicable Plan Year, to receive the
Director Compensation payable as follows: (i) $75,000 of the Annual Retainer and
any Additional Fees payable in cash quarterly (on January 1, April 1, July 1 and
October 1 of the applicable Plan Year) and (ii) $125,000 of the Annual Retainer
payable in the form of Restricted Stock Units in accordance with Section 3.1(b)
above.

(d) Notwithstanding anything to the contrary contained herein, each Non-Employee
Director elected to the Board and/or assuming a position described in Sections
3.1(a)(ii) through (vi) above after the Effective Date shall receive (i) on the
date of election to the Board or assumption of position, as applicable, a
Restricted Stock Unit award covering a number of Restricted Stock Units equal to
the Annual Retainer, pro-rated based on the number of days remaining in the Plan
Year in which the date of Board election or assumption of position, as
applicable, occurs, divided by the closing market price of a share of Common
Stock on the date on which the Board election of assumption of position occurs
(rounded to two (2) decimal places) and (ii) any Additional Fee described in
Sections 3.1(a)(ii) through (vi) above, as applicable, payable in cash quarterly
on January 1, April 1, July 1 and October 1 of the applicable Plan Year (as
applicable).

3.2 Terms of Restricted Stock Units.

(a) General. Each Restricted Stock Unit granted pursuant to this Program shall
be in such form and shall contain such terms and conditions as the Committee
shall deem appropriate. The provisions of separate Restricted Stock Units need
not be identical, but each Restricted Stock Unit shall include (through
incorporation of provisions hereof by reference in the Restricted Stock Unit
agreement or otherwise) the substance of each of the following provisions as set
forth this Section 3.2 and Section 9.4 of the Plan. Shares of Common Stock

 

2



--------------------------------------------------------------------------------

issued in respect of a Restricted Stock Unit shall be deemed to be issued in
consideration for past services actually rendered to the Company or for its
benefit, by the Non-Employee Director, which the Committee deems to have a value
not less than the par value of a share of Common Stock.

(b) Vesting. Each grant of Restricted Stock Units made to a Non-Employee
Director shall be fully vested on the date of grant.

(c) Payment Election. A Non-Employee Director shall timely file an election form
instructing that Restricted Stock Units shall be paid by the Company in shares
of Common Stock (on a one-to-one basis) either

(i) on the earlier to occur of (A) the fifth (5th) anniversary of the Retainer
Date (the “Anniversary Date”) or (B) the date on which such Non-Employee
Director ceases to be a Director for any reason, provided such Non-Employee
Director incurs a “separation from service” from the Company (within the meaning
of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) (such earlier date, the
“Payment Date”); or

(ii) solely on the date of such Non-Employee Director’s Separation from Service.

If a Non-Employee Director does not affirmatively make a payment election (or
fails to make a timely election) with respect to the Restricted Stock Units,
then such Restricted Stock Units will be settled in Common Stock on the earlier
to occur of the Anniversary Date or the date of the Non-Employee Director’s
Separation from Service.

(d) Subsequent Deferral Elections. Any subsequent election made with respect to
Restricted Stock Units that provides for a delay in a distribution or payment of
any Restricted Stock Units shall satisfy the requirements of
Section 409A(a)(4)(C) of the Code, and:

(i) such subsequent election may not take effect until at least twelve
(12) months after the date on which the election is made;

(ii) the first payment with respect to such subsequent election may be deferred
for a period of not less than five (5) years from the date such distribution or
payment otherwise would have been made; and

(iii) such election may not be made less than twelve (12) months prior to the
date of the first scheduled distribution or payment under Section 3.2(c).

Any date on which a Non-Employee Director timely elects to defer payment of the
Restricted Stock Units, in accordance with Section 409A of the Code and this
Section 3.2(d), is referred to as a “Deferred Payment Date.”

3.3 Dividend Equivalents. If a Non-Employee Director elects to defer payment of
his or her vested Restricted Stock Units as provided in Section 3.2(d) above and
the Company pays

 

3



--------------------------------------------------------------------------------

any dividends with respect to the Common Stock at any time during the period
between the Anniversary Date and the Deferred Payment Date, the holder of such
vested Restricted Stock Units shall be credited, as of the dividend payment
date, with dividend equivalents equal to the amount of the dividends which would
have been payable to such holder if the holder held a number of shares of Common
Stock equal to the number of vested Restricted Stock Units so deferred. Such
dividend equivalents shall be deemed reinvested in the Common Stock on the
dividend payment date and shall be paid by the Company in shares of Common Stock
on the Deferred Payment Date. Such dividend equivalents shall constitute
Dividend Equivalents under Section 9.1 of the Plan.

ARTICLE 4.

MISCELLANEOUS

4.1 Administration of the Program. The Program shall be administered by the
Committee.

4.2 Application of Plan. The Program is subject to all the provisions of the
Plan, including Section 13.2 thereof (relating to adjustments upon changes in
the Common Stock), and its provisions are hereby made a part of the Program, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Program and those of
the Plan, the provisions of the Plan shall control.

4.3 Amendment and Termination. Notwithstanding anything herein to the contrary,
the Committee may, at any time, terminate, modify or suspend the Program;
provided, however, that, without the prior consent of the Non-Employee Directors
affected, no such action may adversely affect any rights or obligations with
respect to any Awards theretofore earned but unpaid, whether or not the amounts
of such Awards have been computed and whether or not such Awards are then
payable. Any amendment of this Program may, in the sole discretion of the
Committee, be accomplished in a manner calculated to cause such amendment not to
constitute an “extension,” “renewal” or “modification” (each within the meaning
of Code Section 409A) of any Restricted Stock Units that would cause such
Restricted Stock Units to be considered “nonqualified deferred compensation”
(within the meaning of Code Section 409A).

4.4 No Contract for Service. Nothing contained in the Program or in any document
related to the Program or to any Award shall confer upon any Non-Employee
Director any right to continue as a Director or in the service of the Company or
an Affiliate or constitute any contract or agreement of service for a specific
term or interfere in any way with the right of the Company or an Affiliate to
reduce such person’s compensation, to change the position held by such person or
to terminate the service of such person, with or without Cause.

4.5 Nontransferability.

(a) No benefit payable under, or interest in, this Program shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, debts,
contracts, liabilities or torts of any Non-Employee Director or beneficiary;
provided, however, that, nothing in this Section 4.5 shall prevent transfer
(i) by will, (ii) by applicable laws of descent and distribution, (iii) pursuant
to a DRO.

 

4



--------------------------------------------------------------------------------

(b) The transfer to a Permitted Transferee of an Award pursuant to a DRO shall
not be treated as having caused a new grant. If an Award is so transferred, the
Permitted Transferee generally has the same rights as the Non-Employee Director
under the terms of the Program; provided however, that (i) the Award shall be
subject to the same terms and conditions, including the vesting terms, option
termination provisions and exercise period, as if the Award were still held by
the Non-Employee Director, and (ii) such Permitted Transferee may not transfer
an Award. In the event of the Administrator’s receipt of a DRO or other notice
of adverse claim by a Permitted Transferee of a Non-Employee Director of an
Award, transfer of the proceeds of the exercise of such Award, whether in the
form of cash, stock or other property, may be suspended. Such proceeds shall
thereafter be transferred pursuant to the terms of a DRO or other agreement
between the Non-Employee Director and Permitted Transferee. A Non-Employee
Director’s ability to exercise an Award may be barred if the Administrator
receives a court order directing the Administrator not to permit exercise.

4.6 Nature of Program. No Non-Employee Director, beneficiary or other person
shall have any right, title or interest in any fund or in any specific asset of
the Company or any Affiliate by reason of any award hereunder. There shall be no
funding of any benefits which may become payable hereunder. Nothing contained in
this Program (or in any document related thereto), nor the creation or adoption
of this Program, nor any action taken pursuant to the provisions of this Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an Affiliate and any Non-Employee Director,
beneficiary or other person. To the extent that a Non-Employee Director,
beneficiary or other person acquires a right to receive payment with respect to
an award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company or other employing entity, as
applicable. All amounts payable under this Program shall be paid from the
general assets of the Company or employing entity, as applicable, and no special
or separate fund or deposit shall be established and no segregation of assets
shall be made to assure payment of such amounts. Nothing in this Program shall
be deemed to give any person any right to participate in this Program except in
accordance herewith.

4.7 Governing Law. This Program shall be construed in accordance with the laws
of the State of Nevada, without giving effect to the principles of conflicts of
law thereof.

4.8 Code Section 409A. To the extent that this Program constitutes a
“non-qualified deferred compensation plan” within the meaning of with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date, this Program shall
be interpreted and operated in accordance with Code Section 409A.
Notwithstanding any provision of this Program to the contrary, in the event that
following the grant of any Restricted Stock Units, the Committee determines that
any Award does or may violate any of the requirements of Code Section 409A, the
Committee may adopt such amendments to the Program and any affected Award or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Program

 

5



--------------------------------------------------------------------------------

and any such Award from the application of Code Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(b) comply with the requirements of Code Section 409A; provided, however, that
this paragraph shall not create an obligation on the part of the Committee to
adopt any such amendment, policy or procedure or take any such other action.
Notwithstanding anything in this Program or any deferral election form to the
contrary, with respect to any Non-Employee Director who is a “specified
employee” at the time of such Non-Employee Director’s Separation from Service,
the payment of such Non-Employee Director’s Restricted Stock Units upon such
Separation from Service shall, to the extent that such distribution upon a
Separation from Service would be a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code, be delayed until the date which is six
months and one day after the date on which such Separation from Service occurs
(or, if earlier, the date of the Non-Employee Director’s death).

 

6